—Orders of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about October 11, 1995, terminating respondent’s parental rights to the subject children upon a finding of mental illness, and committing their custody to the Commissioner of Social Services and petitioner agency, unanimously modified, on the law and the facts, to the extent of vacating the termination of respondent’s parental rights with respect to Vernon S., and otherwise affirmed, without costs.
The finding of mental illness within the meaning of Social Services Law § 384-b (4) (c) is supported by clear and convincing evidence, including unchallenged and unequivocal expert testimony of respondent’s recurring cycle of psychiatric hospitalizations and drug abuse, her marginal functional existence throughout her adult life, a poor prognosis (see, Matter of Christine Marie R., 236 AD2d 308; Matter of Luisa Lara M., 236 AD2d 267), and the special needs of the children. However, in view of respondent’s and the older child’s desire for continued contact and the Law Guardian’s opposition to the termination of parental rights with regard to that child, among other factors, it has not been shown that termination of the respondent natural mother’s parental rights is in this child’s best interests. The older child should remain in the custody of the *25Commissioner of Social Services and petitioner agency. Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Colabella, JJ.